Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/08/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 14-17, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama et al. (US 2017/0343180) (hereinafter Ishiyama) in view of Hussell et al. (US 2015/0282260) (hereinafter Hussell) and Glenn et al. (US 6,586,826) (hereinafter Glenn).
Re claim 1: Ishiyama teaches a lighting element for a terrestrial vehicle comprising: an electroluminescent source (22, fig. 1) comprising at least one electroluminescent element (22, fig. 2) each having a plurality of electrical connectors (32, fig. 2); an electronic device (23, 24, fig. 2) designed to control the electroluminescent element (22); an interposer (21, fig. 2) electrically connecting (connected via wiring pattern 21a, fig. 2) (see para [0036] and [0054]) the electroluminescent source (22) and the electronic device (23, 24), and a plurality of metal tracks (three tracks 21a, fig. 2) (wiring pattern, see para [0058]) (silver, see para [0037]) disposed on 
However, Ishiyama fails to teach the electronic device having a plurality of electrical connectors, the plurality of metal tracks disposed within the interposer, each track connecting at least one electrical connector of the electroluminescent source and at least one electrical connector of the electronic device, and the metal tracks are disposed at different depths.
Hussell teaches an electroluminescent source (34, fig. 4) comprising at least one electroluminescent element (34) each having a plurality of electrical connectors (38, fig. 4); an electronic device (22, fig. 4) designed to control the electroluminescent element (34) and having a plurality of electrical connectors (SET1-SET4, fig. 4) (control amount of current, see para [0072]); a plurality of metal tracks (tracks of TAP1-TAP4, fig. 2) (supplying current, see para [0072]) (metallic leads, see para [0063]) disposed within an interposer (16, fig. 4), each track (TAP1-TAP4) connecting at least one electrical connector (38) of the electroluminescent source (34) and at least one electrical connector (38) of electronic device (22).
Glenn teaches metal tracks (30, 41, fig. 1) are disposed at different depths (see fig. 1) within the interposer (11, fig. 1).
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a plurality of metal tracks within the interposer and add a plurality of electrical connectors on the electronic device such 
Therefore, in view of Glenn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the metal tracks at different depths within the interposer, in order to provide an optimal heat conduction arrangement thereby improving heat dissipation.

	Re claim 3: Ishiyama teaches a heat dissipator (10, fig. 1) (heat dissipating fins 14, see para [0029]) is arranged on one face of the interposer (right face of 21, fig. 1).  

Re claim 4: Ishiyama teaches the electroluminescent source (22, fig. 1) and the electronic device (23, 24, fig. 1) are arranged on a first face of the interposer (left face of 21, fig. 1); and the heat dissipator (10, fig. 1) is arranged against a second face of the interposer (right face of 21, fig. 1).  

Re claim 5: Ishiyama teaches the heat dissipator (10, fig. 1) is arranged against the face of the interposer (11a1, fig. 1) (see para [0079]) via an intermediate element (adhesive (not illustrated), see para [0079]) which comprises at least one from amongst: a thermal paste; a layer of copper; and an adhesive (see para [0079]).  



Re claim 7: Ishiyama teaches the inorganic material (see para [0033]) comprises at least one from amongst: silicon; glass; and ceramic (ceramics, see para [0033]).  

Re claim 8: Ishiyama in view of Hussell fails to teach the electronic device comprises at least one power converter and/or one integrated circuit.  
Hussell teaches the electronic device (22, fig. 4) comprises at least one power converter and/or one integrated circuit (integrated circuit package, see para [0061]).
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an integrated circuit to the electronic device of Ishiyama, in order to improve thermal management capabilities and improved brightness [Hussell, 0012]. 

Re claim 9: Ishiyama teaches a passive and/or active electronic component (23, fig. 2).  

Re claim 10: Ishiyama teaches the electronic component (23, fig.2) is arranged in the interposer (21, fig. 2).  

Re claim 12: Ishiyama teaches the electroluminescent source (22, fig. 1) comprises at least two electroluminescent elements (three LEDs 22, fig. 2) electrically connected in series 
However, Ishiyama is silent about the at least one metal track electrically connects one of the plurality of electrical connector of the electronic device and one of the electrical connectors of each of at least two electroluminescent elements.
Hussell teaches at least one metal track (TAP1-TAP4, fig. 4) electrically connects one of the plurality of electrical connector (SET1-SET4, fig. 4) of the electronic device (22, fig. 4) and one of the electrical connectors (38, fig. 4) of each of at least two electroluminescent elements (34, fig. 4).
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically connect the at least one metal track to the plurality of electrical connectors of the electronic device and one of the electrical connectors of each of the at least two electroluminescent elements, in order to improve thermal management capabilities and improved brightness [Hussell, 0012].

Re claim 14: Ishiyama teaches the electroluminescent source (22, fig. 2) is an array of light-emitting diodes (see figs. 2 and para [0038]).
However Ishiyama fails to teach a monolithic array of light-emitting diodes.
Hussell teaches a monolithic array of light-emitting diodes (34, fig. 4).


Re claim 15: Ishiyama teaches a lighting device, notably a lighting and/or signalling device (turn signal lamp, see para [0015]), preferably for a terrestrial vehicle (vehicle lighting, see abstract), comprising a lighting element (1, fig. 1) according to Claim 1 (see rejection of claim 1).

Re claim 16: Ishiyama teaches a heat dissipator (10, fig. 1) is arranged on one face of the interposer (right face of 21, fig. 1).  

Re claim 17: Ishiyama teaches the electroluminescent source (22, fig. 2) and the electronic device (23, 24, fig. 2) are arranged on a second face (left face of 21, fig. 1) of the interposer (21, fig. 2).  

Re claim 20: Ishiyama fails to teach the electronic device comprises at least one integrated circuit.  
Hussell teaches the electronic device (22, fig. 4) comprises at least one power converter and/or one integrated circuit (integrated circuit package, see para [0061]).  
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an integrated circuit to the electronic device of Ishiyama, in order to improve thermal management capabilities and improved brightness [Hussell, 0012]. 

Re claim 25: Ishiyama fails to teach the metal tracks are disposed parallel to each other in a direction of depth of the interposer.   
Glenn teaches the metal tracks (30, 41, fig. 1) are disposed parallel to each other (30 and 41 are parallel, fig. 1) in a direction of parallel (vertical direction, fig. 1) to the face of the interposer (top face of 11, fig. 1) (note: claim can be broadly interpreted where a portion of the tracks specifically 41 are parallel to each other).
Therefore, in view of Glenn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the metal tracks parallel to each other in a direction of depth of the interposer, in order to provide an optimal conduction arrangement thereby improving heat dissipation.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "Via 30 and metal trace 41 are not designed nor do they interconnect to elements formed on the same face of an interposer", the examiner notes that the claimed limitation is taught by Ishiyama where the electroluminescent source (22) and electrical connector (32) are on a same face of the interposer. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Glenn has no disclosure or suggestion of interconnecting two elements on the same face of any of the packages 10 using interconnects at different levels within the plastic body 12. Glenn is directed to a different structure where vertical connections are made between multiple packages and one circuit board", the examiner notes that the recited claims only require "the metal tracks are disposed at different depths within the interposer". The claims do not require the metal tracks to be a same structure. The claims can be broadly interpreted where the via 30 and metal trace 41 of Glenn are different parts of a same metal track and therefore reads upon the claimed limitations.
Regarding applicant's argument that "There is no interconnection illustrated in Glenn from integrated circuit 24 into the body 12 which connects to another device on the same face of body … Glenn does not teach any metal tracks which are disposed within an interposer which connect to devices on the same face of the interposer and does not disclose a plurality of tracks which are disposed at different depths within the interposer to be interconnected with different devices on the same face of an interposer", the examiner reiterates that the limitations are taught by Ishiyama as stated above. 
Regarding applicant's argument that "There is no suggestion of two devices on the same face of an interposer being connected with metal tracks as recited in claim 1", the examiner notes that the limitations are taught by the Ishiyama reference as shown in figure 2.
Regarding applicant's argument that "There is no disclosure or any suggestion of any metal trace within any package 10 which interconnects two devices on the same face of a package 10", the examiner again notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
	Regarding applicant's argument that "None of the prior art discloses any metal track which extends from a first device on a face of an interposer, has a portion which is parallel to the face of the interposer on which the source and device are located, and is connected to a second device", the examiner notes that the claims can be interpreted broadly where a portion of the track specifically traces 41 are disposed parallel to a top face of the interposer 11. The examiner further notes that Ishiyama teaches "Each of the metal tracks also interconnect at least one electrical connector of the source and at least one electrical connector of the device, with the source and device located on the same face of the interposer" and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the metal tracks at different depths within the interposer, in order to provide an optimal heat conduction arrangement thereby improving heat dissipation.

Allowable Subject Matter
Claims 21-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting element for a terrestrial vehicle comprising: an electroluminescent source comprising at least one electroluminescent element each having a plurality of electrical connectors, an electronic device designed to control the electroluminescent element and having a plurality of electrical connectors, an interposer electrically connecting the electroluminescent source and the electronic device; and  a plurality of metal tracks disposed within the interposer, each track connecting at 
Claims 22-23 are allowable since they are dependent upon claim 21.

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest wherein first portions of the metal tracks are connected to an electrical connector of the electroluminescent source and extend in a depth direction of the interposer; second portions of the metal tracks are connected to an electrical connector of the electronic device and extend in the depth direction of the interposer; and third portions of the metal tracks extend in a direction parallel the face the interposer and respectively connect one of the first portions to one of the second portions as specifically called for in the claimed combinations

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ando et al. (US 2001/0050428) discloses a similar metal track arrangement.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHENG SONG/            Primary Examiner, Art Unit 2875